ACCEPTED
                                                                                                   12-14-00296-CR
                                                                                      TWELFTH COURT OF APPEALS
                                                                                                    TYLER, TEXAS
                                                                                              5/28/2015 1:08:02 PM
                                                                                                     CATHY LUSK
                                                                                                            CLERK

                                  Cause No. 12-14-00296-CR


DAVID MARK DAVIS II                            §                            FILED IN
                                                               IN THE TWELFTH
                                                                      12th COURT OF APPEALS
     Appellant                                 §                              TYLER, TEXAS
                                               §                         5/28/2015 1:08:02 PM
vs.                                            §               COURT     OF APPEALS
                                                                              CATHY S. LUSK
                                               §                                  Clerk
STATE OF TEXAS                                 §
     Appellee                                  §               TYLER, TEXAS


                   APPELLANT’S NOTICE OF CHANGE OF ADDRESS

    Appellant, David Mark Davis II, files this notice of change of address with the clerk of the
court.

Appellant currently resides at:

         11 Glenview Court
         Lufkin, Texas 75901

Effective June 4, 2015, Appellant's temporary physical and mailing address will be:

         905 N Loop 499
         Unit 525
         Harlingen, TX 78550


                                                   Respectfully submitted,




                                                   David Mark Davis II
                                                   Appellant, Pro Se
                                     Certificate of Service

         I certify that on May 28, 2015, I sent a copy of Appellant’s Notice of Change of Address
to all parties listed below as indicated.



                                                          ____________________
                                                          David Mark Davis II



VIA Texas Official eFile System:

STATE OF TEXAS (through Counsel):

Ed. Jones at ejones@angelinacounty.net

James Yakovsky at jyakovsky@angelinacounty.net